Mr. Justice Paxson
delivered the opinion of the court, January 6th 1879.
It was provided by the 10th section of the Act of 12th February 1869, Pamph. L. 967, that the treasurer of the Central Board of Education of the city of Pittsburgh, “ shall be alloAved to retain for his services a sum not exceeding one per centum on the money received and paid out by him.” The supplement to the foregoing act, approved February 24th 1870, Pamph. L. 231, makes a change in this respect, and provides a system by which the custody of the school fund should be made a source of profit to the board. The first section of the supplement requires that'the treasurer shall be selected from the several banks or regular exchange brokers of the city of Pittsburgh; directs the board to invite sealed proposals from such banks and brokers to act as the treasurer or depositary of said school fund, whereupon the “ selection shall be made upon the opening of said proposals of the bank or exchange brokers who shall give satisfactory security by at least four sureties by bond to be approved by said board, and shall pay for the use of said school fund the highest rate of interest on current balances.” The bond in controversy was given under this act, and its payment is resisted by the sureties’ because, 1. The contract was not binding as to the excess of interest over the legal rate, and 2. That the bank was entitled to deduct a commission of one per cent, upon the amount of money received and paid out while acting as treasurer. Neither position is tenable. The contract for more than six per cent, was legal because authorized by the supplement. The bank or broker who should bid “the highest rate of interest on current balances,” was to be selected as treasurer. The act does not restrict the bid to the legal rate of interest. The object Avas evidently to give the custody of the money to the bank or broker who should bid the *32highest for its use, evidently overlooking the fact that so far as money is concerned the highest bidder is not always the best. There is nothing in the supplement of 1870 allowing a commission to the treasurer. No reference to it was made by the bank in its bid. It was evidently not in the contemplation of the parties at the time the contract was made. The commission allowed by the Act of 1869 was not to exceed one per centum. The rate therefore would have been a subject of agreement even were commissions allowed under the supplement of 1870, and would naturally have been included in the bid. It does not appear there or elsewhere in the contract of the parties, and we think was properly disallowed.
We see no error in this record, and the judgment therefore must be affirmed.